Judge Clark
dissenting.
Plaintiff applied to the insurer’s authorized agent for the life insurance policy, explaining to the agent at the time that he was assuming responsibility for the care and maintenance of the insured. The agent knew that insured could not sign his name, and the agent requested plaintiff’s wife to sign the policy application for the insured. The agent was informed that plaintiff would pay the premiums and that plaintiff would need the policy proceeds to defray the funeral expenses of the insured upon his death. All these facts were known to the insurer’s agent.
It further appears from the pleadings and supporting material that plaintiff’s estranged wife, the third-party defendant, signed the name of the insured on the change of beneficiary form, either fraudulently or without knowledge or authority of the insured or the plaintiff, and that insured was mentally incompetent at the time.
In my opinion, plaintiff was more than a beneficiary with a contingent interest. And insurer, through its agent, had notice of insured’s disability. There are unanswered questions of fact and law which make summary judgment for the defendant improper. I vote to reverse the judgment.